Title: To Alexander Hamilton from Henry Lee, 9 March 1795
From: Lee, Henry
To: Hamilton, Alexander


Dear sir
Shirley near RichmondMarch 9th. 95.
I trust you have got back to New York where I hope among many delights which will encircle you, may be the leisure necessary to attend to distant friends.
I very much wish to derive for a good purpose a piece of information which you only can give. If you feel yourself at liberty to do so in the strictest confidence pray impart to me the authors of the several pieces of publius. This you can best do by enclosing the book putting at the beginning of each piece one of the letters J or H or M.
God bless you

H L

